PER CURIAM.
The petition is denied in all respects except as to the issue of provisional credits. Regarding provisional credits, the order of the circuit court is vacated, and the case is remanded for consideration in light of Donovan v. Moore, 755 So.2d 613 (Fla.2000), as well as the Department’s representation to this court that petitioner has been awarded 927 days of provisional credits under Donovan.
DENIED in part, GRANTED in part, and REMANDED for proceedings consistent with this opinion.
BOOTH, MINER and KAHN, JJ., concur.